           Case 1:20-cv-06885-GHW Document 127 Filed 06/21/21 Page 1 of 3
                                           U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street, 3rd Floor
                                                         New York, New York 10007
                                                                               USDC SDNY
                                                         June 21, 2021         DOCUMENT
                                                                               ELECTRONICALLY FILED
MEMORANDUM ENDORSED                                                            DOC #:
   BY ECF                                                                      DATE FILED: 6/21/2021

   Honorable Gregory H. Woods
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                  Re: City of Syracuse, et al. v. Bureau of Alcohol, Tobacco, Firearms
                      and Explosives, et al., 20-CV-06885-GHW

   Dear Judge Woods:

            This Office represents the Government Defendants in the above-captioned action. On
   April 26, 2021, the Court granted an application to temporarily stay this matter in light of an
   anticipated proposed rule issued by Defendant Bureau of Alcohol, Tobacco, Firearms and
   Explosives (“ATF”) concerning the subject matter of this litigation and ordered the parties to
   provide a status update by June 25, 2021. See Dkt. No. 124. We write on behalf of Plaintiffs and
   the Government Defendants to request that the stay in this matter be continued while ATF
   continues to conduct the rulemaking it has now commenced, and that the Parties be ordered to file
   a joint status report thirty days after ATF issues the final rule. Intervenor Polymer80 also consents
   to this request.

           As the Court is aware, this case involves the Government’s regulation of unfinished frames
   and receivers (colloquially referred to as “ghost guns”) and whether those devices must be
   regulated as firearms pursuant to the Gun Control Act (“GCA”). Plaintiffs and the Government
   Defendants had cross-moved for summary judgment and the briefing for those motions was
   completed on March 19, 2021. Also on March 19, the Court permitted Polymer80, an entity that
   produces some of the devices at issue in this litigation, to intervene. See Dkt. No. 113. On March
   27, 2021, the Court adopted the parties’ proposed briefing schedule as to Polymer80’s summary
   judgment motion. See Dkt. No. 117. Pursuant to that schedule, Polymer80 filed its summary
   judgment motion on April 15, 2021. See Dkt. No. 118. On April 26, 2021, in granting the stay
   application, the Court deemed these motions to be withdrawn. See Dkt. No. 124.

           On April 7, 2021, President Biden indicated that he would be directing the Department of
   Justice to engage in new rulemaking with respect to the regulation of ghost guns. The President
   set a goal of issuing a new proposed rule within 30 days. On May 7, ATF issued a notice of
   proposed rulemaking titled “Definition of ‘Frame or Receiver’ and Identification of Firearms.”
   See Definition of “Frame or Receiver” and Identification of Firearms (proposed May 7, 2021) (to
          Case 1:20-cv-06885-GHW Document 127 Filed 06/21/21 Page 2 of 3
    Page 2 of 3


be codified at 27 C.F.R. pts. 478 and 479) (“Proposed Rule”). 1 As relevant here, the Proposed
Rule would add a new regulatory definition for the term “readily” as it appears in the GCA’s
definition of a firearm. See Proposed Rule at 36-37; see also 18 U.S.C. § 921(a)(3) (defining
“firearm” as “any weapon (including a starter gun) which will or is designed to or may readily be
converted to expel a projectile by the action of an explosive”). It would also change the current
regulatory definition for “frame or receiver,” including defining “frame or receiver” to “include
‘in the case of a frame or receiver that is partially complete, disassembled, or inoperable, a frame
or receiver that has reached a stage in manufacture where it may readily be completed, assembled,
converted, or restored to a functional state.’” See Proposed Rule at 24-35, 33; see also 18 U.S.C.
§ 921(a)(3) (defining “firearm” as “the frame or receiver of any such weapon”).

         Since the Proposed Rule would alter regulatory definitions at issue in this case (such as the
terms “readily” and “frame or receiver”), any final rule is likely to affect—and will possibly narrow
or moot—the issues in this case. Rather than continuing to litigate based on a regulatory scheme
that ATF has proposed changing, the parties believe it would be more efficient to stay the case
until ATF issues a final rule after the period for notice and comment has expired. Then, with the
final rule in place, the parties could reevaluate the issues and determine if further litigation is
necessary (and, if so, with respect to which issues, such as the status of the challenged Polymer80
determination letters). We submit that staying this case until the final rule is issued serves the
interests of judicial economy and conserves the resources of the parties. Accordingly, the parties
respectfully request that the Court continue the stay in this case and require the parties to file a
joint status report thirty days after ATF issues the final rule updating the Court on whether further
proceedings are necessary and, if so, proposing a schedule for continuing the litigation. 2

         We thank the Court for its attention to this matter.




1
  The Proposed Rule may be accessed here: https://www.atf.gov/file/154586/download.
2
  There is a similar action pending in the Northern District of California. See State of California,
et. al. v. Bureau of Alcohol, Tobacco, Firearms and Explosives, et al., No. 20-cv-6761 (EMC)
(N.D. Cal. 2020). On May 21, 2021, that court stayed that action at the parties’ request and ordered
a status update thirty days after ATF issues the final rule. See Dkt. No. 88.
                Case 1:20-cv-06885-GHW Document 127 Filed 06/21/21 Page 3 of 3
         Page 3 of 3


                                                           Sincerely,

                                                           AUDREY STRAUSS
                                                           United States Attorney for the
                                                           Southern District of New York

                                                     By: _/s/ Alexander J. Hogan______
                                                         ALEXANDER J. HOGAN
                                                         TALIA KRAEMER
                                                         Assistant United States Attorneys
                                                         86 Chambers Street, Third Floor
                                                         New York, New York 10007
                                                         Tel.: (212) 637-2799/2822
                                                         Fax.: (212) 637-2686/2702
                                                         E-mail: alexander.hogan@usdoj.gov
                                                                  talia.kraemer@usdoj.gov



Application granted. The stay in this matter is extended pending ATF's issuance of the final rule. The parties
are directed to submit a joint status update by no later than the earlier of two weeks after ATF's issuance
of the final rule or February 21, 2022. The joint letter should state the parties' positions on whether
further proceedings are necessary and, if so, a proposed schedule for continuing the litigation.

SO ORDERED.
                                                        _____________________________________
Dated: June 21, 2021
                                                               GREGORY H. WOODS
New York, New York
                                                              United States District Judge
